Title: To George Washington from Brigadier General Ebenezer Learned, 1 November 1777
From: Learned, Ebenezer
To: Washington, George



Hond Sr
Albany Novr 1st 1777

As Col: Fisher has Some how (notwithstanding he is Commisionated) ben Neglected as to a Command in the Continental Army.
Yet has acted as a Volunteer in my Brigd. through the Struggel to Subdue the Enemy to the Northward—and his Conduct has ben So Steady and Couragous—I must Heartily Recommend him to your Honours Favour for a Command Eaquel to his Diserving and in thus doing I must think your Honour will not only do Justice to the Service But oblige your very Humbl. Servt

Ebenezer Learned B.G.

